Per Curiam.

We adopt the findings, conclusions, and recommendation of the board. Contrary to respondent’s assertions at the hearing, the practice of law encompasses those activities that are incidental to appearances in court, including the preparation of legal documents and the management of proceedings on behalf of clients. Richland Cty. Bar Assn. v. Clapp (1998), 84 Ohio St.3d 276, 278, 703 N.E.2d 771, 772.
Respondent’s misconduct, which included his improper notarization of the leases, warrants a six-month suspension from the practice of law with the entire term stayed. Cf. Cincinnati Bar Assn. v. Reisenfeld (1998), 84 Ohio St.3d 30, 31-32, 701 N.E.2d 973, 974, where we imposed a similar sanction for misconduct that included submitting improperly notarized affidavits to a court, emphasizing that these improper actions were a “few isolated incidents in otherwise unblemished legal careers.” Respondent is hereby suspended from the practice of law for six months, with the suspension stayed and respondent placed on six months’ probation, to be monitored by relator. Costs taxed to respondent.

Judgment accordingly.

Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.